         Case 1:19-cv-03377-LAP Document 65 Filed 10/10/19 Page 1 of 1




VIA ECF                                                            October 10, 2019

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
       Audio Recording

Dear Judge Preska,

        In accordance with your Honor’s order [Dkt. No. 56], Defendant Alan Dershowitz (“Prof.
Dershowitz”) submitted a digital copy of the subject audio recording to Stroz Friedberg LLC for
forensic analysis on Monday, October 7, 2019.

        Since the submission of the digital copy, Professor Dershowitz has found a microcassette
that he believes is the original recording of the subject conversation.

        As the microcassette is a piece of tangible evidence that is subject to possible erasure,
breakage, and exposure to the elements, Professor Dershowitz has understandable reservation
relinquishing control of the microcassette to a third-party who is operating at the behest of both
parties to this action.

       As Professor Dershowitz has already provided the digital copy to Stroz Friedberg LLC in
accordance to your Honor’s order, he respectfully seeks the Court’s guidance as how to proceed
with the subject microcassette, given the concerns raised herein.



                                                    Respectfully Submitted,

                                                    /s/Imran H. Ansari
                                                    Imran H. Ansari

CC: Counsel for Plaintiff (via ECF)
